[Cite as Vairaktarkis v. Celebrezze, 2022-Ohio-3746.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

ELENA VAIRAKTARAKIS,                                    :

                 Relator,                               :
                                                               No. 111796
                 v.                                     :

JUDGE LESLIE A. CELEBREZZE,                             :

                 Respondent.                            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: COMPLAINT DISMISSED
                 RELEASED AND JOURNALIZED: October 17, 2022


                                          Writ of Procedendo
                                          Order No. 558889
                                          Motion No. 557730


                                             Appearances:

                 Milano Attorneys & Counselors at Law, Jay Milano, and
                 Kate Pruchnicki, for relator.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Nora E. Poore, Assistant Prosecuting
                 Attorney, for respondent.

MARY J. BOYLE, J.:

                   On July 29, 2022, the relator, Elena Vairaktarakis, commenced this

procedendo action against the respondent, Judge Leslie A. Celebrezze, to compel the

judge to rule on motions to vacate a custody order filed in the underlying case,
Vairaktarakis v. Vairaktarakis, Cuyahoga C.P. No. DR-21-383739, filed on May

10, 2021, and September 9, 2021. The relator also sought a ruling on a March 22,

2022 motion to set aside a void judgment. On August 30, 2022, the respondent filed

a motion to dismiss for mootness. Attached to the motion were certified copies of

August 18, 2022 journal entries denying all of the subject motions.      The relator

never filed a response. The attached orders establish that the respondent judge has

proceeded to judgment on the subject matters and that the relator has received her

requested relief, orders resolving the outstanding motions. This matter is moot.

              Accordingly, this court grants the respondent’s motion to dismiss and

dismisses the application for a writ of procedendo. Respondent to pay costs. This

court directs the clerk of courts to serve all parties notice of the judgment and its

date of entry upon the journal as required by Civ.R. 58(B).

              Complaint dismissed.



MARY J. BOYLE, JUDGE

ANITA LASTER MAYS, P.J., and
LISA B. FORBES, J., CONCUR